UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: CENTER COASTMLP FOCUS FUND (Class A: CCCAX) (Class C: CCCCX) (Class I: CCCNX) ANNUAL REPORT November 30, 2012 www.cccmlpfocusfund.com Center Coast MLP Focus Fund a series of Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance and Summary 5 Schedule of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 23 Supplemental Information 24 Expense Example 28 This report and the financial statements contained herein are provided for the general information of the shareholders of the Center Coast MLP Focus Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund's risks, objectives, fees and expenses, experience of its management, and other information. January 23, 2013 Dear Fellow Shareholders: We are pleased to present the Center Coast MLP Focus Fund’s (“the Fund”) Annual Report for the period ending November 30, 2012. The Fund’s no load Institutional share class (CCCNX) returned 6.98% net of expenses and corporate taxes, for the twelve month period ending November 30, 2012.This can be compared to the total return, including dividends and capital gains reinvested of 16.13% for the broader equity markets as defined by the Standard and Poor 500 Index (“S&P 500”) over the same time period.This fiscal year concludes the 23rd month of the Fund’s existence, and since inception on December 31st, 2010 the Fund’s institutional class has generated a cumulative total return of 14.24% vs. 17.38% for the S&P 500 through the fiscal year ending November 30th, 2012.(For the period ended 12/31/12, the Fund’s one-year total return for the Institutional share was 0.76% and since inception (12/31/10) average annual total return was 5.66%, respectively. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than original cost. For the most recent month end performance, please call (877) 766-0066. The Fund’s gross operating expense ratio for the Institutional Shares is 8.79%. However, the Fund’s investment advisor contractually agreed, until March 31, 2013, to waive its fees or absorb expenses so that the total annual fund operating expense does not exceed 1.25%. Otherwise, performance shown would have been lower.) Despite growing distributions and attractive yields, Master Limited Partnerships (“MLPs”) in general,as well as the Fund, significantly underperformed the broader equity markets over the past 12 months.Looking back historically, 2012 was the first time MLPs, as measured by the Wells Fargo MLP Index, underperformed the S&P 500 since 1999, leading many to question whether this is a trend that will continue in 2013 and beyond.To address this question we will focus mainly on the drivers of MLPs’lack luster market performance in 2012, and look at what we see heading into 2013. The Fund’s fiscal year commenced on December 1st, 2011 and the month of December 2011 was a rewarding one, during which the Fund’s Institutional Class appreciated 3.76%.This performance was driven by continued fundamental strength of the underlying MLPs held by the Fund along with a market bias towards higher yielding more defensive sectors.January 2012 started the first quarter of a new year in a more challenging environment for MLPs, where the broader market digested some positive economic news causing equity inflows into both the consumer discretionary and, on a shorter time horizon, financial sectors. This trend led to retail outflows from yield sectors, resulting in underperformance in MLPs.Other yield-oriented equities such as utilities, as represented by the S&P Utilities Select Sector Index, also had outflows which resulted in a loss -1.62% for Q1 2012.Second quarter performance for the Fund was in-line with the broader markets, particularly in May, when the broader market experienced a decline in value due to an increasingly dysfunctional European theater and the release of weaker-than-expected U.S. economic data.Commodity prices were not immune to this volatility, as indicated by the West Texas Intermediate (“WTI”) crude futures which depreciated approximately 23% in Q2 2012.While the Fund primarily invests in MLPs with fee-based business models, our performance suffered as well during the second quarter as the majority of MLP unit prices were indiscriminately pressured from both the volatility in the broader markets and declining commodity prices (Crude Oil, Natural Gas Liquids).The third quarter provided much needed relief as MLP prices rebounded from May’s selloff before the November elections arrived.Following November’s elections, MLPs sold off over 8%1 before trading fairly choppy into year’s end.Many fingers were pointed towards potential threats to the existing -tax free- status of MLPs and their functioning as pass-through entities as the source of selling pressure post-election.While we maintain our belief, as mentioned in last year’s shareholder report, that any detrimental changes to the tax status of MLPs is unlikely due to the critical role that MLPs play with respect to some of the most vital interests of the U.S. (such as less dependency on foreign energy, 1 As Indicated by Wells Fargo MLP Index (Bloomberg Ticker: WMLPT Index) 1 providing cleaner sources of energy, job creation and economic growth), one cannot deny the possible effect on MLP valuations, especially in November.Finally, we saw investors harvesting both gains and losses ahead of perceived year-end tax law changes due to concerns about the “Fiscal Cliff.”The tax harvesting provided yet another overhang on MLP valuations in 2012. With all of the ebbs and flows of 2012 and a muted return on investment, one could chalk it up to a disappointing year from an investment standpoint.However, in our opinion 2012 was far from a lost year for Fund shareholders and MLPs as a sector.Distribution growth in the Fund’s portfolio exceeded expectations, with the Fund’s underlying holdings generating an 8% weighted average distribution growth rate in calendar year 2012.This distribution growth allowed the Fund to increase its monthly distributions to shareholders from 5.3 cents per share in November 2011 to 5.6 cents per share by November 2012.This represents a 5.7% annual increase in the monthly cash distribution rate to Fund shareholders.That growth was primarily the direct result of previous capital expenditures (“Capex”) by MLPs in the form of both acquisitions and organic (new build) expenditures.In 2011, MLPs as a sector invested $39.2 billion in new acquisition Capex and $14.7 billion in organic Capex2.Those 2011 investments drove the impressive MLP distribution growth in 2012.In 2012, MLPs matched the previous year’s acquisition Capex with approximately $39 billion, but nearly doubled their organic Capex.MLPs are expected to have invested approximately $24 billion in new energy infrastructure in calendar year 2012 and are forecasted to invest $25 billion in 20132.These capital expenditures give us clear insight on the potential for attractive distribution growth in 2013 and beyond. In addition to the distribution growth, the Fund’s underlying holdings generated a distribution rate of approximately 6-7% for the calendar year.These two return drivers the distribution rate of approximately 6-7% and a weighted average distribution growth rate of 8.1% for the calendar year should have generated an attractive rate of return for investors.Instead, the Fund only managed to generate a slight positive return.In both 2011 and 2012, the Fund began each year possessing a portfolio of what we believed to be high quality MLPs which had a weighted average distribution rate of 6.0%.These underlying portfolio holdings were able to grow those distributions 6% and 8% on a weighted average rate basis in 2011 and 2012, respectively.In 2013, the Fund began the calendar year possessing a portfolio of what we believed to be high quality MLPs with a weighted average distribution rate of 6.9% with potential for distribution growth.In the Fund’s 2011 year end letter, we noted a then current distribution rate of 6%, and our expectation for attractive total returns for the Fund.However, the unit prices of the Fund’s underlying holdings generally did not appreciate during calendar year 2012, and the distribution rate of its underlying holdings actually rose to 6.6%. Typically a rise in a distribution rate of 6% to 6.6% over a twelve month period would reduce return results, assuming a static portfolio.However the Fund’s holdings did not remain static in 2012. Over the course of 2012, the Fund pared back or sold positions that we regarded as overvalued; added new positions which were either new MLPs or had adjusted business models, and added or increased positions in MLPs that we viewed as oversold and undervalued.With those changes, the Fund enters 2013 possessing a portfolio of MLPs with a weighted average distribution rate of 6.9% as of December 31, 2012 a 15% discount to where the Fund’s holdings began in both 2011 and 2012 in terms of weighted average distribution rate.Perhaps as important is that we believe the Fund’s underlying holdings still possess potential for distribution growth.Given these two variables we remain optimistic about the Fund’s 2013 total return potential. SUMMARY We maintain a positive outlook on the future prospects for MLPs for the remainder of 2013 and beyond.While we are frustrated with the Fund’s returns over the last twelve months, we do feel that many of the variables, including but not limited to uncertainty regarding individual and MLP tax changes, will not be the impediments they were in 2012.Further, record capital expenditures in 2012 position MLPs to potentially deliver strong growth in 2013.Current valuations present total return potentialities given the historical elevated yield, strong distribution growth potential, and possible multiple expansion due to depressed valuations.The Fund exited its fiscal year with an 2 Source: Wells Fargo MLP Monthly:December 2012 2 approximate distribution rate of 6.6%, and with the potential for distribution growth in 2013.These two variables alone are enough to provide strong catalysts for prospective total return.Given current valuations, current growth rates, and possible multiple expansion, total return potential is quite compelling.We believe the Fund is properly positioned for 2013.We appreciate your investment with us. Best Regards, Dan C. Tutcher Robert T. Chisholm Portfolio Manager Portfolio Manager IMPORTANT RISKS AND DISCLOSURES The views expressed in this report reflect those of the Fund’s Sub‐Advisor as of the date this is written and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding the Fund’s investment methodology and do not constitute investment advice. This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report. All current and future holdings are subject to risk and to change. To the extent this report contains forward looking statements, unforeseen circumstances may cause actual results to differ materially from the views expressed as of the date this is written. An investment in the Center Coast MLP Focus Fund is subject to risk, including the possible loss of principal amount invested and the following risks which are more fully described in the prospectus.The Fund concentrates in master limited partnerships (MLPs), which involves but is not limited to cash flow and tax risks. In order to provide professional management of a portfolio comprised primarily of MLP investments in a mutual fund format, the Fund is structured as a “C” Corporation. Therefore, unlike a traditional mutual fund, the Fund’s net earnings are subject to Federal, state and local income taxes.The Fund reserves for these tax charges related to all earnings and losses, both realized and unrealized, on a daily basis, and such charges are reflected in the Fund’s NAV. These taxes are not a direct obligation of the Fund’s shareholders, however, they ultimately reduce the returns that the shareholder would otherwise receive. The Fund currently anticipates paying cash distributions that approximate the gross amount of the distributions it receives from the MLPs in which it invests without offset for the expenses of the Fund. In doing so, the Fund may have to liquidate cash reserves, borrow or sell certain investments at less desirable prices in order to pay the expenses of the Fund. The Fund is not required to make such distributions and in the future could decide not to make such distributions or to make distributions that are materially different than the gross distributions it receives from its MLP investments. Furthermore, unlike the MLPs in which it invests, the Fund is not a pass‐through entity. Consequently, the tax characterization of the distributions paid by the Fund, as dividend income or return of capital, may differ greatly from those of its MLP investments. The Fund will be subject to certain Fund structure and MLP tax risks and risks associated with accounting for its deferred tax liability and/or asset balances which could materially reduce the net asset value per share of the Fund’s shares.As a non‐diversified fund, the Fund may focus its assets in the securities of fewer issuers, which exposes the Fund to greater market risk than if its assets were diversified among a greater number of issuers. A substantial portion of the MLPs within the Fund are primarily engaged in the energy sector. As a result, any negative development affecting that sector, such as regulatory, environmental, commodity pricing or extreme weather risk, will have a greater impact on the Fund than a fund that is not over‐weighted in that sector.Accordingly, the Fund may not be suitable for all investors.Investors should read the prospectus carefully and should consult with their tax, accounting or financial consultants before investing. 3 The S&P 500 Index is a broad‐based, unmanaged measurement of changes in stock market conditions on the average of 500 widely held common stocks. The Wells Fargo MLP Index is a market-cap weighted, float-adjusted index which tracks the performance of the energy Master Limited Partnerships (MLPs) with market-caps of at least $200M.The Wells Fargo MLP Index data is not representative of the Fund and the Fund’s investment portfolio may be materially different from the Wells Fargo MLP Index. The S&P Utilities Select Sector Index consists of constituent companies of the S&P 500 Index engaged in the following industries: electric utilities, multi-utilities, independent power producers and energy traders, and gas utilities.One cannot invest directly in an index. West Texas Intermediate (WTI) reflects the market price of crude oil in Cushing, Oklahoma. This production stream serves as a reference for pricing a number of other crude streams. WTI crude oil is a blend of several U.S. domestic streams of light sweet crude oil.Light sweet crude Oil (WTI) is a significant physical market price reference — it serves as a benchmark for approximately 10 million barrels of daily North American production and has become the most efficient hedging tool for hundreds of commercial oil companies. 4 Center Coast MLP Focus Fund FUND PERFORMANCE AND SUMMARY at November 30, 2012 This graph compares a hypothetical $1,000,000 investment in the Fund’s Institutional Shares, made at its inception with a similar investment in the S&P 500 Index. Results for the Fund and the Index include the reinvestment of all dividends and capital gains, if any.The S&P 500 Index is a market weighted index composed of 500 large capitalization companies. This index does not reflect expenses, fees or sales charge, which would lower performance. This index is unmanaged and it is not possible to invest in an index. Total Returns as of November 30, 2012 One Year Since Inception* (12/31/10) Unadjusted for sales charge or CDSC Center Coast MLP Focus Fund – A shares 6.77% 7.14% Center Coast MLP Focus Fund – C shares 6.02% 6.15% Adjusted for maximum sales charge or CDSC Center Coast MLP Focus Fund – A shares 0.60% 3.87% Center Coast MLP Focus Fund – C shares 5.03% 6.15% Center Coast MLP Focus Fund – Institutional Shares 6.98% 7.20% S&P 500 Index 16.13% 8.73% *Annualized Return The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. The most recent month end performance may be obtained by calling 877-766-0066 or by visiting www.cccmlpfocusfund.com. Gross and Net Expense Ratios for Class A shares are 9.04% and 8.67% respectively, for the Class C shares are 9.79% and 9.42% respectively, and for the Institutional Shares are 8.79% and 8.42% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor contractually agreed, until March 31, 2013, to waive its fees or absorb expenses so that the total annual fund operating expenses, excluding deferred income tax expenses, of the Class A, C and I Shares do not exceed 1.50%, 2.25% and 1.25%, respectively.Otherwise, performance shown would have been lower. Actual gross expense ratios experienced for A Shares, C Shares, and Institutional Shares (inclusive of deferred income tax expense), as found within the Financial section of this Annual Report, were 4.31%, 4.78%, 4.15%, respectively. Total returns adjusted for the maximum sales charge or contingent deferred sales charge (“CDSC”) reflect the deduction of the maximum sales charge of 5.75% for A shares and CDSC charge of 1.00% when shares are redeemed within 12 months of purchase.The total returns of individual share classes will differ due to varying sales charges and expenses between classes.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. 5 Center Coast MLP Focus Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 Number of Shares Value MASTER LIMITED PARTNERSHIP SHARES – 100.0% DIVERSIFIED – 37.6% Enbridge Energy Partners LP $ Enterprise Products Partners LP Kinder Morgan Management LLC* ONEOK Partners LP Targa Resources Partners LP Williams Partners LP GATHERS & PROCESSORS – 11.6% Access Midstream Partners LP Crestwood Midstream Partners LP Crosstex Energy LP Western Gas Partners LP NATURAL GAS/NATURAL GAS LIQUIDS – 20.3% Boardwalk Pipeline Partners LP El Paso Pipeline Partners LP Spectra Energy Partners LP TC Pipelines LP REFINED/CRUDE OIL – 30.5% Buckeye Partners LP Magellan Midstream Partners LP Martin Midstream Partners LP NuStar Energy LP Plains All American Pipeline LP Sunoco Logistics Partners LP Tesoro Logistics LP TOTAL MASTER LIMITED PARTNERSHIP SHARES (Cost $969,499,718) Principal Amount SHORT-TERM INVESTMENTS – 2.5% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $25,745,780) 6 Center Coast MLP Focus Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2012 TOTAL INVESTMENTS – 102.5% (Cost $995,245,498) $ Liabilities in Excess of Other Assets – (2.5)% ) TOTAL NET ASSETS – 100.0% $ LLC – Limited Liability Company LP – Limited Partnership * No distribution or dividend was made during the period ended November 30, 2012. As such, it is classified as a non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 7 Center Coast MLP Focus Fund SUMMARY OF INVESTMENTS As of November 30, 2012 Security Type/Sector Percent of Total Net Assets Master Limited Partnership Shares Diversified 37.6% Refined/Crude Oil 30.5% Natural Gas/Natural Gas Liquids 20.3% Gathers & Processors 11.6% Total Master Limited Partnership Shares 100.0% Short-Term Investments 2.5% Total Investments 102.5% Liabilities in Excess of Other Assets (2.5)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 8 Center Coast MLP Focus Fund STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2012 Assets Investments, at fair value (cost $995,245,498) $ Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities Payables: Investment securities purchased Fund shares redeemed Advisory fees Distribution fees (Note 7) Shareholder servicing fees (Note 8) Administration fees Auditing fees Transfer agent fees and expenses Fund accounting fees Custody fees Deferred tax liability Dividends Accrued other expenses Total liabilities Net Assets $ Components of Net Assets Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumlated net investment loss, net of deferred taxes ) Accumulated net realized gain on investments, net of deferred taxes Net unrealized appreciation on investments, net of deferred taxes Net Assets $ Net asset value, offering and redemption price per share Class A Shares Net assets applicable to shares outstanding $ Shares outstanding Net asset value and redemption price per share1 $ Maximum sales charge (5.75% of offering price)2 $ Offering price $ Class C Shares Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering price and redemption price per share3 $ Institutional Shares Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering price and redemption price per share $ 1 A contingent deferred sales charge (“CDSC”) of 1.00% will be charged on certain purchases of $1 million or more that are redeemed in whole or in part within 12 months of purchase. 2 No initial sales charge is applied to purchases of $1 million or more. 3 A CDSC of 1.00% will be charged on purchases that are redeemed in whole or in part within 12 months of purchase. See accompanying Notes to Financial Statements. 9 Center Coast MLP Focus Fund STATEMENT OF OPERATIONS For the Year Ended November 30, 2012 Investment Income Distributions from master limited partnerships $ Less return of capital on distributions ) Interest Total investment income $ Expenses Advisory fees Distribution fees - Class C (Note 7) Distribution fees - Class A (Note 7) Transfer agent fees and expenses Administration fees Fund accounting fees Legal fees Registration fees Shareholder reporting fees Custody fees Shareholder servicing fees (Note 8) Auditing fees Chief Compliance Officer fees Trustees' fees and expenses Offering cost Insurance fees Miscellaneous Total expenses Advisory fees waived ) Net expenses Net investment loss, before taxes ) Deferred tax benefit Net investment loss, net of deferred taxes ) Net Realized and Unrealized Loss on Investments Net realized loss on investments ) Deferred tax benefit Net realized loss, net of deferred taxes ) Net change in unrealized appreciation/depreciation on investments Deferred tax expense ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 10 Center Coast MLP Focus Fund STATEMENTS OF CHANGES IN NET ASSETS For the For the Period Year Ended December 31, 2010* November 30, 2012 to November 30, 2011 Increase (Decrease) in Net Assets from: Operations Net investment loss, net of deferred taxes $ ) $ ) Net realized gain (loss) on investments, net of deferred taxes ) Net unrealized appreciation (depreciation) on investments, net of deferred taxes Net increase in net assets resulting from operations Distributions to Shareholders from return of capital Class A shares ) ) Class C shares ) ) Institutional Class shares ) ) Total distributions ) ) Capital Transactions Net proceeds from shares sold Class A Class C Institutional Class Reinvestment of distributions Class A Class C Institutional Class Cost of shares redeemed(1) Class A ) ) Class C ) ) Institutional Class ) ) Net change in net assets from capital transactions Total increase in net assets Net Assets Beginning of period - End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions Shares sold Class A Class C Institutional Class Shares reinvested Class A Class C Institutional Class Shares redeemed Class A ) ) Class C ) ) Institutional Class ) ) Net increase Net of redemption fee proceeds of $3,791, $446 and $4,708 for the year ended November 30, 2012 and $11,695, $780 and $1,182 for the period ended November 30, 2011 for Class A , Class C and Institutional Class respectively. * Commencement of operations. See accompanying Notes to Financial Statements. 11 Center Coast MLP Focus Fund FINANCIAL HIGHLIGHTS - A Shares Per share operating performance. For a capital share outstanding throughout each period. For the Period Year Ended December 31, 2010* November 30, 2012 to November 30, 2011 Net asset value, beginning of period $ $ Income from Investment Operations Net investment loss1 ) ) Return of capital1 Net realized and unrealized gain on investments1,2 Total from investment operations Less Distributions: From return of capital ) ) Total distributions ) ) Net asset value, end of period $ $ Total return4 6.77 % % 3 Ratios and Supplemental Data Net assets, end of period (in thousands) $ $ Ratio of expenses to average net assets: Before expense waivers and deferred tax benefit 1.53 % % 5 Expense Waiver )% )
